The Attorney                    General           of Texas
                                               August        20,    1979

MARK WHITE
Attorney Geneml


S”prwm court sviminp     Honorable George N. Rodriguez                     Opinion No. MW-4 7
P.O. sax 1254
Aratl”. TX. 7e711
                         County Attorney
512/4754501              El Paso county                                    Re: The deposit by the County
                         Bl Paso, Texas 79901                              Tax Assessor-Collector     of auto-
                                                                           mobile License fees in a bank’s daily
                                                                           interest    savings   account    and
                                                                           whether the interest earned by that
                                                                           portion of the deposit b&nging to
                                                                           the state must be turned over to
                                                                           the latter.

                         Dear Mr. Rodriguez:

m Maw, sulw 010                You have requested our cpinion concerning the collectian of interest
lloueon.Tx.17w2          on automobile license fess held by the County ‘Tax Assessor-Collector.
7wzzbo7ol
                         These monies are paid to the Tax Assessor-Collector as is required by article
                         6675a-2, V.T.C.S. It is then the duty of this officer to distribute these fees
eos s-y.      sulw 312
                         to the’county and state in the manner set out in article 6675a-10, V.T.C.S.
L”bbock, TX. 7w61         Your request encompasses two related questions.       You want to know if the
sQsn47-Kw                County Tax Assessor-Collector      may secure the payment of interest for the
                         short period duringwhich he retains these fees. If the above question is
                         answered so that interest can be collected, you also want to know if the
4313 N. T.“th. SuiW F
McAum     TX. 73sol      state is entitled to the interest earned by its share of the license fees.
Sl?.M?.-bS47
                                The answer to your first question is that the County Tax Assessor-
                         Collector    is authorized   by law to seek interest    on the automobile
                         registration   fees he holds pending the distribution of these funds to the
                         county and state.     Article 6675a-10 provides the procedure by which the
                         license fees are to be apportioned between the county depository and/or the
                         State Highway Department on the Monday of each week. In American
                         Surety Co. v. Waggoner Nat’L Bank, 63 P.2d 99, 101fSth Cir. 1936), the court
                         observed that:

                                    Raving the responsibility of keeping the fees until the
                                    Monday ~following their receipt, the tax collector
                                    necessarily possessed the concomitant     authority to
                                    choose the method of keeping them. Ci
                                    v. Two Republics Life Ins. Co. (Tex.




                                                        p.    141
Honorable George N. Rodriguez     -   Page Two     (Nw-47)



           S.W. 231, 233. He was under no duty to deposit these funds in the
           county depository until the Monday following their collection.  No
           statute forbade temporary deposit of such fees in a nondepository
           bank for the purposes stated, so that at least as to automobile
           license fees the bank violated no statute in thus accepting the
           deposits.

This construction of the statute enables the County Tax Assessor-Collector to place these
fees in an interest bearing account for the short period they are in his possession.

       The answer to your second question is that the county cannot retain the interest
earned from the deposit of that portion of the license fees owed to the state.      This
interest belongs to the state.

      Where ‘the county holds money in trust for another party, the interest is an
increment that accrues to the owner. Sellers v. Harris County, 463 S.W.2d 242 (Tex. 1972).
See also Attorney General Opinions M-468 (1969) and C-610 (1966). In Lawson v. Baker,
220 S.W. 260, 272 (Tex. Civ. App. - Austin 1920, writ ref’d), the court stated that:

           Interest, according to all the authorities, is an accretion to the
           principal fund earning it, and, unless lawfully separated therefrom,
           becomes a part thereof.      We think it is clear that the interest
           earned by deposit of special funds is an increment that accrues to
           such special fund. . . .

Because the money in question is collected under statutory provisions that set it apart for
the purpose for which it was collected and require that it go to the State Highway
Department, this is a special fund. In light of the above authorities, the interest, as well
as the corpus, must pass: into the possession of the state.

                                      SUMMARY

           The County Tax Assessor-Collector can deposit automobile license
           fees in a bank’s daily interest savings account for the short period
           he is in possession of these funds. All interest earned by that
           portion of the fees that are to be paid to the State Highway
           Department becomes part of this special fund and cannot be
           retained by the county.




                                             MARK     WHITE
                                             Attorney General of Texas




                                            p.   142
.




    Honorable George N. Rodriguez      -   Page Three         (m-47   )



    JOHN W. FAINTER, JR.
    First Assiitant Attorney General

    TED L. HARTLEY
    Executive Assistant Attorney General

    Prepared by Walter Davis
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    C. Robert Heath, Chairman
    Jim Allison
    David B. Brodts
    Walter Davis
    Susan Garrison
    Rick Gilpin
    William G Reid
    Bruce Youngblood




                                                 p.     143